Case 1:19-cv-03525-ENV-SMG Document 1 Filed 06/14/19 Page 1 of 9 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

Chantel Clark-Fortunat, individually          :          Case No. 1:19-cv-03525
and as a representative of the classes,
                                              :
               Plaintiff,
                                              :          COMPLAINT – CLASS
v.                                                       ACTION
                                           :
TransUnion Rental Screening Solutions, Inc.,             JURY TRIAL DEMANDED
                                           :
             Defendant.
                                           :

       COMES NOW, Chantel Clark-Fortunat (“Plaintiff”), on behalf of herself and the classes

set forth below and states as follows:

                                          INTRODUCTION

       1.      This is a class action for damages, costs and attorneys’ fees brought against

Defendant TransUnion Rental Screening Solutions, Inc., (“Defendant” or “TU Rental”) pursuant

to the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (“FCRA”).

       2.      Defendant is a consumer reporting agency that compiles and maintains files on

consumers on a nationwide basis. It sells consumer reports generated from its database and

furnishes these consumer reports to landlords who use the reports to make decisions regarding

whether to rent to certain consumers.

       3.      Defendant inaccurately reported Plaintiff’s eviction record. In so doing, Defendant

reported an eviction that had subsequently been expunged. Defendant’s flawed reporting was

ultimately provided to Plaintiff’s potential landlord.

       4.      Defendant’s reporting cost Plaintiff the chance to rent the property of her choice,

and caused her financial loss.

       5.      Defendant’s failure to honor the court’s expungement could have been easily
Case 1:19-cv-03525-ENV-SMG Document 1 Filed 06/14/19 Page 2 of 9 PageID #: 2




remedied had Defendant consulted more up-to-date data sources.

        6.     Defendant does not employ reasonable procedures to ensure the maximum possible

accuracy of its records. Its failure to employ reasonable procedures resulted in Plaintiff’s report

being inaccurate.

        7.     On behalf of herself and classes of similarly situated individuals, Plaintiff brings

claims pursuant to § 1681e(b) of the FCRA.

                               PARTIES AND JURISDICTION

        8.     Individual and representative Plaintiff Chantel Clark-Fortunat is a resident of

John’s Creek, Georgia.

        9.     Plaintiff is a natural person and a “consumer” as protected and governed by the

FCRA.

        10.    Defendant TransUnion Rental Screening Solutions, Inc., provides consumer reports

for rental screening purposes.     Defendant sells background reports containing, inter alia,

information about consumers’ criminal backgrounds to prospective landlords. Defendant is a

consumer reporting agency as contemplated by the FCRA, 15 U.S.C. § 1681a. Defendant is

regularly engaged in the business of assembling, evaluating, and disbursing information

concerning consumers for the purpose of furnishing consumer reports to third parties.

        11.    Among other things, Defendant provides background checks and credit reports to

landlords for their use in deciding whether to rent to a prospective tenant. These reports are

provided in connection with a business transaction initiated by the consumer.

        12.    Defendant is a Delaware corporation headquartered in Colorado.

        13.    The Court has personal jurisdiction over Defendant.           Defendant conducts

substantial business in this District, including issuing background checks and credit reports on
                                                  2
Case 1:19-cv-03525-ENV-SMG Document 1 Filed 06/14/19 Page 3 of 9 PageID #: 3




residents of this District and reporting on court records originating from within this District,

including Plaintiff’s report.

       14.     This Court has federal question jurisdiction over Plaintiff’s claims pursuant to 28

U.S.C. § 1331 and 15 U.S.C. § 1681p, which allows claims under the FCRA to be brought in any

appropriate court of competent jurisdiction.

       15.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because a substantial

part of the events or omissions giving rise to the claim occurred in this District.

                  FACTUAL ALLEGATIONS RELATING TO PLAINTIFF

       16.     In June of 2017, Plaintiff was applying for rental housing at the Residences of

McGinnis Ferry in Suwanee, Georgia. Her prospective landlord acquired a consumer report on

her from non-party Rentgrow, Inc.

       17.     The Rentgrow report included information on a 2015 eviction action that had been

filed against Plaintiff in this District. Because of this eviction history, Rentgrow determined that

she did “not meet property requirements,” and she was declined for her rental property of choice.

       18.     Rentgrow had obtained the eviction records at issue from Defendant.

       19.     The eviction records at issue, however, were not accurate. The eviction action had

subsequently been expunged. Defendant’s reporting of the eviction was therefore inaccurate.

                   FACTS REGARDING DEFENDANT’S WILLFULNESS

       20.     If Defendant had reasonable procedures to ensure maximum possible accuracy, it

would not have reported Plaintiff’s eviction, which had subsequently been expunged.

       21.     Defendant did not consult the readily available online court records before reporting

the eviction record. If it had, it would have avoided its error.

       22.     Instead, Defendant chose to rely on stale data, which was not up-to-date. Defendant
                                                 3
Case 1:19-cv-03525-ENV-SMG Document 1 Filed 06/14/19 Page 4 of 9 PageID #: 4




likely did this because it was cheaper for Defendant to purchase in bulk and static form than to re-

check the court data at or near the time of the report.

       23.     In addition to the conduct set forth above, Defendant’s willful conduct is further

reflected by, inter alia, the following:

               a. The FCRA was enacted in 1970; Defendant has had 49 years to become

                   compliant;

               b. Defendant and its parent company have been repeatedly sued for misreporting

                   public record information.1

               c. Defendant is a corporation with access to legal advice through its own general

                   counsel’s office and outside litigation counsel.            Yet, there is no

                   contemporaneous evidence that it determined that its conduct was lawful;

               d. Defendant knew or had reason to know that its conduct was inconsistent with

                   FTC guidance, case law, and the plain language of the FCRA;

               e. Defendant voluntarily ran a risk of violating the law substantially greater than

                   the risk associated with a reading that was merely careless;

               f. If Defendant had consulted the publicly available online court records, it would

                   have easily discovered that Plaintiff’s eviction was no longer being reported.

                   However, Defendant failed to do so;

               g. Defendant’s violations of the FCRA were repeated and systematic.

       24.     At all times relevant hereto, Defendant’s conduct was willful and carried out in

knowing or reckless disregard for consumers’ rights under the FCRA. Defendant’s conduct was


1
 Anderson v. Trans Union LLC, No. 3:16-cv-588 (E.D. Va.); Clark v Trans Union LLC, No. 3:15-
cv-391 (E.D. Va.); Walsh v. Trans Union, LLC, No. 6:18-cv-00166 (M.D. Fla.).
                                              4
Case 1:19-cv-03525-ENV-SMG Document 1 Filed 06/14/19 Page 5 of 9 PageID #: 5




intentionally accomplished through its intended procedures; these procedures have continued

despite the fact that other consumer reporting agencies have been subject to court decisions and

consumer complaints critical of similar conduct; and Defendant will continue to engage in this

conduct because it believes there is greater economic value in selling over-inclusive consumer

reports than in producing accurate reports.

                              CLASS ACTION ALLEGATIONS

       25.     Plaintiff brings Count I as a class action pursuant to Fed. R. Civ. P. 23 on behalf of

the Class, defined as:

       All individuals on whom Defendant prepared erroneous consumer reports including
       eviction records which had subsequently been expunged. The class begins on the
       date two years prior to the filing of this Complaint and ends on the date the class
       list is prepared.

       26.     Plaintiff also brings Count I on behalf of the New York Subclass, defined as:

       All individuals on whom Defendant prepared erroneous consumer reports including
       eviction records which had subsequently been expunged where the original eviction
       record originated in the state of New York. The class begins on the date two years
       prior to the filing of this Complaint and ends on the date the class list is prepared.

       27.     Class certification is appropriate under Fed. R. Civ. P. 23(a).

       28.     Numerosity: The classes are so numerous that joinder of all class members is

impracticable. Given the volume of Defendant’s business, there are hundreds or thousands of class

members.

       29.     Typicality: Plaintiff’s claims are typical of the members of the classes. It is typical

for Defendant to report stale data, without verifying it at the source. The FCRA violations suffered

by Plaintiff are typical of those suffered by other class members, and Defendant treated Plaintiff

consistently with other class members in accordance with its standard policies and practices.

       30.     Adequacy: Plaintiff will fairly and adequately protect the interests of the classes
                                                5
Case 1:19-cv-03525-ENV-SMG Document 1 Filed 06/14/19 Page 6 of 9 PageID #: 6




because she and her experienced counsel are free of any conflicts of interest and are prepared to

vigorously litigate this action on behalf of the classes.

       31.        Commonality: This case presents common questions of law and fact, including but

not limited to:

              a. Whether Defendant violated the FCRA by failing to follow reasonable

                    procedures to ensure maximum possible accuracy in reporting expunged

                    eviction records;

              b. Whether Defendant’s violations of the FCRA were willful; and

              c. The proper measure of damages.

       32.        Class certification is appropriate under Fed. R. Civ. P. 23(b)(3) because, inter alia,

questions of law and fact common to the classes predominate over any questions affecting only

individual members of the classes, and because a class action is superior to other available methods

for the fair and efficient adjudication of this litigation. Defendant’s conduct described in this

Complaint stems from common and uniform policies and practices, resulting in common violations

of the FCRA. Members of the classes do not have an interest in pursuing separate actions against

Defendant, as the amount of each class member’s individual claim is small compared to the

expense and burden of individual prosecution. Class certification also will obviate the need for

unduly duplicative litigation that might result in inconsistent judgments concerning Defendant’s

practices. Moreover, management of this action as a class action will not present any likely

difficulties. In the interests of justice and judicial efficiency, it would be desirable to concentrate

the litigation of all class members’ claims in a single forum.

       33.        In view of the complexities of the issues and the expenses of litigation, the separate

claims of individual class members are insufficient in amount to support separate actions.
                                                6
Case 1:19-cv-03525-ENV-SMG Document 1 Filed 06/14/19 Page 7 of 9 PageID #: 7




       34.     Yet, the amount which may be recovered by individual class members will be large

enough in relation to the expense and effort of administering the action to justify a class action.

The administration of this action can be handled by class counsel or a third-party administrator,

and the costs of administration will represent only a small fraction of the ultimate recovery to be

achieved.

       35.     Plaintiff intends to send notice to all members of the classes to the extent required

by Rule 23(c)(2). The names and addresses of the class members are available from Defendant’s

records.

                                              COUNT I
                                        15 U.S.C. § 1681e(b)
                    On behalf of Plaintiff, the Class and the New York Subclass

       36.     Plaintiff reiterates each of the allegations in the preceding paragraphs as if set forth

at length herein.

       37.     Defendant violated 15 U.S.C. § 1681e(b) by failing to establish or to follow

reasonable procedures to assure maximum possible accuracy in the preparation of the consumer

reports it furnished regarding Plaintiff and the class members. Specifically, Defendant reported

Plaintiff’s expunged eviction.

       38.     The foregoing violations were negligent and/or willful.           Defendant acted in

knowing or reckless disregard of its obligations and the rights of Plaintiff and other class members

under 15 U.S.C. § 1681e(b).

       39.     As a result of Defendant’s conduct, Plaintiff and class members suffered actual

damages including but not limited to: denial of rental opportunities, damage to reputation,

embarrassment, humiliation and other mental and emotional distress.

       40.     Plaintiff and class members are entitled to recover actual damages and/or statutory
                                                7
Case 1:19-cv-03525-ENV-SMG Document 1 Filed 06/14/19 Page 8 of 9 PageID #: 8




damages, punitive damages, costs and attorneys’ fees from Defendant in an amount to be

determined by the Court pursuant to 15 U.S.C. §§ 1681n and 1681o

                                  JURY TRIAL DEMANDED

       Plaintiff demands a jury trial as to all claims so triable.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of herself and the classes, seeks the following relief:

               a. Determining that this action may proceed as a class action under Rule 23;

               b. Designating Plaintiff as the class representative for the classes;

               c. Designating Plaintiff’s counsel as counsel for the classes;

               d. Issuing proper notice to the classes at Defendant’s expense;

               e. Declaring that Defendant committed multiple, separate violations of the FCRA;

               f. Declaring that Defendant acted negligently, or willfully and in deliberate or
                   reckless disregard of the rights of Plaintiff and the classes under the FCRA;

               g. Awarding actual and/or statutory damages as provided by the FCRA;

               h. Awarding punitive damages;

               i. Awarding reasonable attorneys’ fees and costs and expenses, as provided by the
                   FCRA;

               j. Granting other and further relief, in law or equity, as this Court may deem
                   appropriate and just.




                                                  8
Case 1:19-cv-03525-ENV-SMG Document 1 Filed 06/14/19 Page 9 of 9 PageID #: 9




                                         Respectfully submitted,
Date: June 14, 2019
                                         /s/Russell D. Paul
                                         Russell D. Paul (SBN 2361939)
                                         BERGER MONTAGUE PC
                                         1818 Market Street, Suite 3600
                                         Philadelphia, PA 19103
                                         Tel. 215.875.3000
                                         Fax: 215.875.4604
                                         rpaul@bm.net

                                         E. Michelle Drake*
                                         Joseph C. Hashmall*
                                         BERGER MONTAGUE PC
                                         43 SE Main Street, Suite 505
                                         Minneapolis, MN 55414
                                         Tel. 612.594.5999
                                         Fax. 612.584.4470
                                         emdrake@bm.net
                                         jhashmall@bm.net
                                         *pro hac vice forthcoming

                                         Counsel for Plaintiff




                                     9
